Citation Nr: 1546349	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  09-23 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC) in Salem, Virginia


THE ISSUE

Entitlement to an annual clothing allowance.

(By separate decisions, the Board addresses the claims of entitlement to service connection for an acquired psychiatric disorder, including as secondary to service-connected disabilities, entitlement to service connection for disability of the third, fourth and fifth fingers of the right hand (claimed as a brachial plexus injury), including as secondary to dislocation of the right (major) shoulder (right shoulder disability), entitlement to an increased rating for a right shoulder disability, rated as 20 percent disabling from November 1, 1998 to June 8, 2006, and as 40 percent disabling from June 9, 2006, and entitlement to a waiver of recovery of an overpayment of VA compensation benefits, calculated in the amount of $705.00, to include the issue of whether the overpayment was properly created.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Driever, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from April 1981 to November 1982.

This claim comes before the Board of Veterans' Appeals (Board) on appeal of a June 2008 administrative decision of the (VA) Medical Center (MC) in Salem, Virginia.    

In July 2010 and July 2012, the Board remanded this claim to the Regional Office (RO) via the Appeal Management Center (AMC) in Washington, D.C.  The Veteran testified in support of this claim during a videoconference hearing held before the undersigned Veterans Law Judge in May 2015.  

VA processed this appeal, in part, electronically, utilizing Virtual VA and Veterans Benefits Management System (VBMS), VA's paperless claims processing systems.  Review of this appeal therefore contemplates not only the physical claims file, but both electronic records.   



FINDINGS OF FACT

1.  The sling the Veteran uses causes marginal wear of his shirts and was initially issued to immobilize his service-connected right shoulder disability.    

2.  The brace the Veteran uses causes wear and tear of his shoes and was initially issued in response to the Veteran's service-connected right lower leg weakness.  


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance are met. 38 U.S.C.A. 
§ 1162 (West 2014); 38 C.F.R. § 3.810 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete application for benefits, VA is tasked with satisfying certain procedural requirements outlined in the VCAA and its implementing regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). Specifically, VA must notify a claimant and his or her representative, if any, of the information and medical or lay evidence not of record that is necessary to substantiate the claim, the portion of the evidence the claimant is to provide on his or her own behalf, and the portion of the evidence VA will attempt to obtain on the claimant's behalf.  38 U.S.C.A. § 5103.  As well, VA must assist a claimant in obtaining evidence necessary to substantiate a claim, including, in certain cases, by affording him or her a medical examination and/or obtaining a medical opinion.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b), (c).

The Veteran in this case does not assert that VA violated its duty to notify, including during his May 2015 hearing, see Bryant v. Shinseki, 23 Vet. App. 488 (2010), that there are any outstanding records VA should obtain on his behalf, or that VA should afford him another VA examination or obtain another medical opinion in support of this appeal.  No further notice or assistance is thus needed.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (explaining that claimant has the burden of proof of showing there has been an error in developing his claim, but also beyond that, showing it is unduly prejudicial, meaning outcome determinative of his claim, i.e., more than harmless).  

II.  Analysis

The Veteran seeks an annual clothing allowance.  According to written statements he submitted in August 2006, May 2007, November 2007, June 2009, September 2010 and August 2011, and his May 2015 hearing testimony, although he is incarcerated, he purchases his own shoes, pants, shirts and socks and, due to medical devices needed to treat his service-connected disabilities, some of this clothing becomes excessively worn, requiring replacement.  

Allegedly, his service-connected right shoulder disability necessitates the use of a sling, which causes wear of, and holes in, his shirts, and his service-connected right lower leg disability necessitates the use of a brace, a Canadian crutch, a cane and, occasionally, a wheelchair, the first two of which cause excessive wear of his outer clothing (coat) and shoes.  The Veteran contends that the brace also causes his service-connected right lower leg scar to bleed, staining his socks and pant leg.  The Veteran refers to his medical records showing that he uses the devices as evidence that he does so because of his service-connected disabilities.  

The Veteran acknowledges he has a choice of wearing free, prison-issued clothing, but points out that such clothing does not fit the brace he needs to wear for his service-connected right leg disability and he is not permitted to alter the clothing.  He is permitted to have the prison-issued clothes altered, but is charged for the alterations; he is also charged to replace damaged clothing.  

In certain circumstances, VA is to pay an annual clothing allowance to a veteran.  To be eligible for such an allowance, a veteran's claims file must include the following: (1) a VA examination or examination report from a facility specified in 38 C.F.R. § 3.326(c) establishing that the Veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including, but not limited to, a wheelchair) because of a service-connected disability and that disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f); or (2) certification from the Under Secretary for Health or a designee establishing that, because of a service-connected disability, a prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) is worn or used which tends to wear or tear the Veteran's clothing, or that because of the use of a physician-prescribed medication for a service-connected skin disability, irreparable damage is done to the Veteran's outer garments.  38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810(a) (2015).  An award of multiple benefits is allowed if a veteran uses multiple appliances.  Sursely v. Peake, 551 F.3d 1351 (Fed. Cir. 2009).

Here, the Veteran is service connected for a right shoulder disability (recurrent dislocations), a laceration scar on the right lower leg and associated weakness and sensory loss in the right lower leg.  Medical records from the Department of Corrections confirm that, since being incarcerated, he has experienced multiple recurrences of right shoulder dislocations, including secondary to cuffing incidents, and is able to dislocate his right shoulder voluntarily.  

In 1994, the Veteran underwent a closed reduction, but he continued to experience recurrent dislocations.  In 1998, a doctor recommended that the Veteran undergo a shoulder fusion, which he refused, so as an alternative, he provided the Veteran a shoulder immobilizer for chronic anterior and posterior subluxation.  He later fitted the Veteran with a triangular sling.  The Veteran has since worn this device.  It does not appear that, after the issuance of the immobilizer and sling, any medical professional discussed with the Veteran whether its use should be permanent or temporary.  One doctor, however, continued to recommend a right shoulder fusion. 

In 2000, the Veteran requested issuance of a right leg brace.  He underwent an orthopedic evaluation, during which a doctor determined that there was no medical indication for such a prosthesis.  Thereafter, the Veteran fought for issuance of the brace and, in 2004, a different doctor noted that the Veteran's right leg weakness was affecting his ability to extend and involved a mild foot drop.  He thus recommended ordering the Veteran a drop foot splint and a cane for walking.  In 2005, a doctor indicated that a wheelchair was medically unnecessary and, in 2006, found that, due to falling, the Veteran was no longer able to use a cane.  In 2007 and 2010, doctors confirmed that the Veteran needed ankle support (foot drop support splint) for ankle weakness.

The Veteran has since worn a plastic ankle brace on his right leg and occasionally uses ointment on the skin of his right leg.  During the course of this appeal, most recently in 2011, he received treatment for reddened areas and bloody sores on his leg, which developed as a result of the brace rubbing his skin.  A doctor prescribed ointment and issued the Veteran band aids, after which the skin healed, but there is no evidence establishing that this blood and/or ointment damaged the Veteran's clothes.  

Since 2012, the Veteran has submitted lay statements from fellow inmates confirming that the sling and ankle brace damage the Veteran's clothing and shoes, an observation they are competent to make.  He has also provided a competent account of his personal observations as to the impact of these devices on his clothing.  As well, he has submitted receipts adequately establishing that, in the past, he has been held financially liable for prison-issued, damaged clothing.  

Based on the lay statements, in January 2014, a VA medical professional examined the Veteran for the purpose of determining whether the devices were needed because of service-connected disabilities and, if so, whether they were causing wear and tear of his clothing.  In essence, the VA examiner determined that, although the Veteran might have initially required the use of the medical devices at issue due to the service-connected shoulder and right leg injuries, they no longer did so.  

According to the report of that examination and a March 2014 addendum opinion of a VA Chief, Prosthetic Service, the sling the Veteran uses causes marginal wear of his shirts.  The Veteran continues to wear the sling, which caused advanced atrophy of the deltoid, but likely for comfort from the atrophy rather than because of the initial mechanism of the injury.  

The examiner also noted that the Veteran occasionally used ointment for rash on his legs, which was present before he began using the brace and on examination, but not in the area supported by the brace.  The VA examiner found that the brace does not cause wear and tear of the Veteran's clothing and is unnecessary for the Veteran's right leg disability.  He based this finding on the Veteran's gait pattern, to include coordination, velocity (very quick) and his heel to toe walking, and ability to dorsiflex sufficiently and ambulate in a manner consistent with someone not needing a brace (was actually overpowering the effects of the brace).  

Based on this January 2, 2014 report, it appears no device is now needed for the Veteran's service-connected disabilities.  Reading this report in conjunction with the Veteran's treatment records and lay statements of record, prior to January 2, 2014, during the earlier part of this appeal, such was not the case,  Both the sling and ankle brace the Veteran was then using caused wear and tear of his shirts and shoes.  In addition, the Veteran was using the devices in response to doctor's orders without follow-up guidance.  Doctors initially issued these devices to immobilize the Veteran's service-connected right shoulder disability and to treat the weakness in his right leg,  None advised him to discontinue their use.  As such, the Board concludes that the criteria for entitlement to an annual clothing allowance, prior to January 2, 2014, are met.  

The Board acknowledges provisions requiring a reduction in annual clothing allowance paid an incarcerated veteran.  See 38 C.F.R. § 3.810(d) (2015).  However, they are inapplicable in this case.  Although the Veteran's penal institution furnishes clothing without charge (if the Veteran chooses to accept such clothing in lieu of purchasing his own), he is held financially liable for damaged prison-issued items.  See VA Department of Corrections (DOC) email dated August 6, 2010 and VA DOC clothing receipts dated September 8, 2008, April 16, 2009, May 22, 2009 and June 8, 2009.   


ORDER

An annual clothing allowance, prior to January 2, 2014, is granted.


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


